DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments filled on 4/10/2022 have been entered and action follows:

Allowable Subject Matter
Claims 18-20, 22-24, 29-30, 35-37, 39-41 and 46-47 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments and persuasive arguments (see Remarks pages 8-9) filled on 4/10/2022 all the rejections are withdrawn and claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach system for analyzing at least one anatomical structure of at least one patient, the system configured to receive imaging information related to said at least one anatomical structure from at least one imaging device and that includes, at least one core neural network trained first on classification procedures or segmentation procedures and then on segmentation procedures or classification procedures, said at least one core neural network to generate at least one feature of the at least one anatomical structure from the imaging information said at least one feature being useful at least for any of said classification and segmentation procedures; and at least two classification and/or segmentation neural networks, each one to perform one of said multiple classification procedures and/or multiple segmentation procedures using at least said at least one feature to detect a portion of said at least one anatomical structure, to determine at least one anomaly of said at least one anatomical structure, wherein at least one of said classification and/or segmentation neural networks also receives the output of a previous one of said neural networks, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663